United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 17-2602
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                 Sanjuana N. Aaron

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                 for the Western District of Arkansas - El Dorado
                                 ____________

                              Submitted: May 2, 2018
                                Filed: May 7, 2018
                                  [Unpublished]
                                 ____________

Before GRUENDER, BENTON, and STRAS, Circuit Judges.
                         ____________

PER CURIAM.

      Sanjuana Aaron directly appeals after pleading guilty in the district court1 to
aggravated identity theft and conspiracy to defraud the government. Her counsel has

      1
       The Honorable Susan O. Hickey, United States District Judge for the Western
District of Arkansas.
moved to withdraw and has filed a brief under Anders v. California, 386 U.S. 738
(1967). Aaron has also filed a pro se brief.

       After careful review, we conclude that Aaron’s arguments lack merit.2 We
conclude that her challenge to the validity of the indictment is foreclosed by her
guilty plea, see United States v. Muratella, 843 F.3d 780, 783 (8th Cir. 2016), cert.
denied, 137 S. Ct. 1605 (2017), and we find no merit to her newly asserted challenges
to the plea colloquy and the validity of her guilty plea, see United States v.
Dominguez Benitez, 542 U.S. 74, 76 (2004) (stating that claims of Fed. R. Crim. P. 11
error not raised in the district court are reviewed for plain error); United States v. Foy,
617 F.3d 1029, 1033-34 (8th Cir. 2010). Even assuming, as Aaron claims, she was
not afforded an opportunity to review the presentence report (PSR) with counsel
before sentencing, the district court carefully reviewed it with her at sentencing, and
she has not shown she was prejudiced. See Fed. R. Crim. P. 52(a) (setting forth the
harmless-error standard); cf. United States v. Prado, 204 F.3d 843, 845 (8th Cir.
2000) (concluding that the district court’s failure to verify that a defendant had read
the PSR and discussed it with counsel was waived and harmless where the defendant
did not request additional time to review the PSR and did not describe how he was
prejudiced). We find no error in the district court’s guidelines calculations, see
United States v. Turner, 781 F.3d 374, 393 (8th Cir. 2015) (stating the standard of
review), and we decline to consider Aaron’s claims of ineffective assistance of
counsel on direct appeal, see United States v. Ramirez-Hernandez, 449 F.3d 824,
826-27 (8th Cir. 2006) (stating that ineffective-assistance claims are usually best
litigated in collateral proceedings, where the record can be properly developed).




      2
       We decline to enforce the appeal waiver in Aaron’s plea agreement. See
United States v. Boneshirt, 662 F.3d 509, 515-16 (8th Cir. 2011).

                                           -2-
      Having independently reviewed the record under Penson v. Ohio, 488 U.S. 75
(1988), we find no nonfrivolous issues for appeal. Accordingly, we affirm the
judgment, and we grant counsel’s motion to withdraw.
                     ______________________________




                                      -3-